                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF MISSOURI
                                              EASTERN DIVISION


             LIDDELL WILSON,                             )
                                                         )
                          Petitioner,                    )
                                                         )
                    vs.                                  )          Case No. 4: 16-cv-00419-JAR
                                                         )
             IAN WALLACE,                                )
             in his capacity as Warden                   )
             ofSoutheast Correctional Center,            )
                                                         )
                          Respondent.                    )
                                                         )


                                        MEMORANDUM AND ORDER

             This matter is before the Court on Petitioner Liddell Wilson's Amended Petition for Writ

      of Habeas Corpus filed under 28 U.S.C. § 2254. (Doc. 19.) Respondent Warden Ian Wallace

      opposes relief (Doc. 24), and Petitioner filed a reply (Doc. 25).

                                                 Background1

             In 1987, Petitioner was sixteen years old. As a young boy lacking supervision, Petitioner

      began associating with drug dealers, gang members, and other criminals. He quickly ·started

  · abusing drugs and alcohol himself.

             One night, while high on PCP, Petitioner sneaked up behind a man walking down the street

      and put a shotgun to the back of his head. As Petitioner demanded the man's money, the gun

      discharged, and the man was killed instantly. Two months later, Petitioner was indicted on charges

      of first-degree murder, first-degree robbery, and two counts of armed criminal action.




· .
      1
       The parties agree on the factual and legal history of this case. The Court will cite specific sources
      as necessary.
                                                             1
       In February 1988, a jury convicted Petitioner on all four counts. By statute, the only

available sentence for first-degree murder was life in prison without the possibility of parole. In

addition to the life sentence, the trial court, having heard the evidence, sentenced Petitioner to

consecutive terms of twenty-five years in prison for the robbery conviction and twenty years in

prison for each armed criminal action conviction, resulting in a total sentence of life plus sixty-

five years. The court imposed the sentence without a separate penalty phase and neither the jury

nor the court ever heard specific mitigating evidence. The Missouri Court of Appeals affirmed

Petitioner's convictions and sentence, and his motions for rehearing and transfer to the Missouri

Supreme Court were both denied.

       In May 1997, Petitioner filed a § 2254 petition in this Court, raising four grounds for relief.,

Wilson v. Bowersox, No. 4:97-cv-00939-FRB (E.D. Mo. 2000). This Court denied all four grounds

on their merits and did not issue a certificate of appealability. Id For the next fifteen years,

Petitioner served his sentence with no hope of ever leaving prison.

       On June 25, 2012, the United States Supreme Court issued its opinion in Miller v. Alabama,

567 U.S. 460,465 (2012), holding that "mandatory life without parole for those under the age of

18 at the time of their crimes violates the Eighth Amendment's prohibition on 'cruel and unusual

punishments."' The Court explained that "children are constitutionally different from adults for

purposes of sentencing," and that "a sentencer [must] follow a certain process-considering an

offender's youth and attendant characteristics-before imposing" life without parole. Id at 471,

483. The Court stopped short of deciding that juvenile life without parole was rtever permissible,

but required sentencers "to take into account how children are different, and how those differences

counsel against irrevocably sentencing them to a lifetime in prison." Id. at 479-80. In the end, the

Court opined that "appropriate occasions for sentencing juveniles to this harshest possible penalty

will be uncommon." Id. at 479.
                                                     2
        In the wake of Miller, Petitioner filed a petition for writ of habeas corpus in the Supreme

 Court of Missouri, arguing that his sentence had been deemed unconstitutional and that he was

 entitled to resentencing on all four counts. (Doc. 19-3.) In addition, because the only available

 sentence for first-degree murder in 1988-life without parole-was now unconstitutional,

 Petitioner argued that his conviction must be reduced to second-degree murder, which was

 punishable by ten years to life in prison with parole. (Id.)

        Because the retroactivity of Miller was not yet clear, the Missouri Supreme Court did not

 immediately rule on Petitioner's request or the growing number of requests from other Missouri

prisoners in similar situations. Then, on January 25, 2016, the United States Supreme Court issued

its opinion in Montgomery v. Lousiana, 136 S. Ct. 718, 732 (2016), holding that Miller applied

· retroactively to juvenile offenders who had previously been sentenced to life without parole.

However, rather than granting Petitioner's and others' requests for writs of habeas corpus, the

Missouri Supreme Court issued a uniform order in each case sustaining "in part" the petition and

rendering the petitioner eligible for parole after serving twenty-five years ("the March 15 Order").

(Doc. 19-5). The uniform Order did not address Petitioner's other sentences. (Id)

        Following the March 15 Order, Petitioner filed this§ 2254 petition. (Doc. 1.) Five days

later, Petitioner moved the Missouri Supreme Court to rehear his petition so it could clarify what

effect its March 15 Order had on his three consecutive sentences and to reconsider his request for

resentencing. (Doc. 19-6.) Because Petitioner had already filed one federal habeas petition, this

Court transferred his § 2254 petition to the Eighth Circuit Court of Appeals for consideration as a

motion for authorization to file a second or successive habeas petition. (Doc. 10.)

        While Petitioner's motion for rehearing was pending in the Missouri Supreme Court and

his motion for authorization was pending in the Eighth Circuit, the Missouri General Assembly

passed Senate Bill 590 ("SB 590"), codifying the March 15 Order's eligible-after-twenty-five-
                                                      3
years remedy. (Doc. 19-7.) On July 13, SB 590 was signed into law. Mo. Rev. Stat.§ 558.047.L

Five days later, on July 18, 2016, Petitioner moved the Missouri Supreme Court for leave to

supplement his motion for rehearing, arguing that SB 590 was insufficient to satisfy the holding

of Miller because it does not provide for an individualized sentencing hearing. (Doc. 19-8.) The

very next day, the Missouri Supreme Court vacated the March 15 Order, denied Petitioner's habeas

petition outright, and overruled all pending motions in juvenile-life-without-parole cases as moot ·

in light of SB 590 ("the July 19 Order"). (Doc. 19-4.)

        On February 16, 2017, the Eighth Circuit authorized Petitioner's successive petition.

(Docs. 15, 16.) This Court reopened the case on March 21, 2017, and directed Petitioner to file an

amended petition. (Docs. 18, 19.) Thereafter, Respondent filed its opposition and Petitioner filed

a reply in support. (Docs. 24, 25.) The petition is now ripe for ruling.

                                          Legal Standard

        Pursuant to 28 U.S.C. § 2254, a district court "shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on:

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States." § 2254(a). Federal courts may not grant habeas relief on a claim that has been decided

on the merits in state court unless that adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

§ 2254(d)(l )-(2).

       A state court's decision is contrary to clearly established law if "it applies a rule that

contradicts the governing law set forth in [Supreme Court] cases or if it confronts a set of facts that


                                                         4
 are materially indistinguishable from a [Supreme Court] decision ... and nevertheless arrives at a

. [different] result." Cagle v. Norris, 414 F.3d 1090, 1095 (8th Cir. 2007) (alteration in original)

 (quoting Mitchell v. Esparza, 540 U.S. 12, 15-16 (2003)).

        A state court "unreasonably applies" federal law when it "identifies the correct governing

 legal rule from [the Supreme] Court's cases but unreasonably applies it to the facts of the particular

 state prisoner's case," or "unreasonably extends a legal principle from [the Supreme Court's]

· precedent to a new context where it should not apply or unreasonably refuses to extend that

 principle to a new context where it should apply." Williams v. Taylor, 529 U.S. 362,407 (2000).

 A state court's factual findings are presumed to be correct, and a state court decision may be

 considered an unreasonable determination "only if it is shown that the state court's presumptively

 correct factual findings do not enjoy support in the record." Ryan v. Clarice, 387 F.3d 785, 79l

 (8th Cir. 2004) (citing 28 U.S.C. § 2254(e)(l)).

                                             Discussion

        Petitioner advances one basic ground for habeas relief: Miller and Montgomery rendered

 his sentence unconstitutional and neither the March 15 Order nor SB 590 remedied that fact. (Doc.

 1.) Specifically, Petitioner argues that Miller requires an individualized sentencing hearing and

 that blanket access to parole is insufficient because it does not affect his consecutive sixty-five-·

 year term, which amounts to a de facto life sentence. (Id. at 15-29.)

        Respondent argues that Miller stands for the proposition that condemning a juvenile to a:

 life behind bars would be cruel and unusual without an opportunity for release and that SB 590

 saves Petitioner from such a fate. (Doc. 24.) In fact, Respondent argues, this petition is moot

 because Petitioner has received and continues to receive parole hearings. (Id at 3.) In addition,

 Respondent notes that Montgomery expressly contemplates parole eligibility as a sufficient method



                                                      5
of satisfying Miller. (Id at 5-8.) Finally, Respondent asserts that Petitioner has not exhausted his'

arguments in state court. (Id. at 8-11.)

        In his reply, Petitioner again argues that Miller requires an individualized hearing and that.

the Montgomery language cited by Respondent is merely dicta. (Doc. 25 at 4-7.) Petitioner asserts

that he has raised all of his claims in the Missouri Supreme Court and that any additional attempts

at relief in state court would be futile. (Id at 1-4.)

               Mootness

        Respondent first argues that Petitioner's claims are moot because he is receiving the relief

he seeks: parole eligibility. (Doc. 24 at 3-4.) Petitioner responds that Miller entitles him to

something more than parole eligibility: an individualized resentencing hearing where he can

present mitigating evidence related to his youth and attendant characteristics. (Doc. 19 at 15-18.)

Short of that, Petitioner argues, his sentence remains unconstitutional.

       "To qualify as a case fit for federal-court adjudication, 'an actual controversy must be

extant at all stages of review, not merely at the time the complaint is filed."' Abdurrahman v.

Dayton, 903 F.3d 813,817 (8th Cir. 2018) (quoting Davis v. Fed Election Comm 'n, 554 U.S. 724,'

733 (2008)). Because Petitioner is arguing that nothing short of a full resentencing hearing will

satisfy Miller, the Court concludes that he seeks a remedy beyond mere parole eligibility .. As such,

the Court will not dismiss the petition as moot.

               Exhaustion

       Respondent next argues that Petitioner has not fully exhausted his grounds for relief. (Doc.

24.) "[S]tate prisoners must give the state courts one full opportunity to resolve any constitutional

issues by invoking one complete round of the State's established appellate review process."

O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). In Missouri, a prisoner must ordinarily raise

his grounds for post-conviction relief in a Rule 29 .15 motion and appeal any denial to the Missouri

                                                         6
  Court of Appeals. Kolocotronis v. Holcomb, 925 F.2d 278, 279 (8th Cir. 1991); see Randolph v.

  Kemna, 216 F.3d 401,404 (8th Cir. 2002) (eliminating the requirement to apply for transfer to the

  Missouri Supreme Court). Only then may he advance a given claim for habeas relief in federal

  court by way of a § 2254 petition.

          Petitioner's initial state habeas corpus petition was filed before SB 590 and therefore could

  not have included any ground based on the statute's constitutionality. (Doc. 19-3.) That said,

· . Petitioner raised his de-facto-life-sentence argument in his motion for rehearing before the

  Missouri Supreme Court. (Doc. 19-6.) After SB 590 became law, Petitioner filed a motion to

  supplement in which he argued that neither the March 15 Order nor SB 590 satisfy Miller in cases

  like his where a significant term-of-years remain. (Doc. 19-8.) As such, the substance of

  Petitioner's habeas claims were before the highest court in Missouri. Rather than addressing

  Petitioner's individualized claim as it related to his unique sentence, however, the Missouri

  Supreme Court issued the July 19 Order-a blanket order vacating its prior grant of relief and

  denying as moot all pending motions. (Doc. 19-4.)

         "[T]he exhaustion doctrine is designed to give the state courts a full and fair opportunity

  to resolve federal constitutional claims before those claims are presented to the federal courts."

  O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). The Missouri Supreme Court was given that

  opportunity in Petitioner's case, but the state court chose not to address Petitioner's arguments on

  their merits. Accordingly, this Court's consideration of those same issues would not implicate the

  "'unseem[liness]' of a federal district court's overturning a state court [decision] without the state

  courts having had an opportunity to correct the constitutional violation in the first instance." Id.

  (quoting Darr v. Burford, 339 U.S. 200, 204 (1950), overruled in part by Fay v. Noia, 372 U.S.

  391 (1963)). Accordingly, the Court believes Petitioner has satisfied the intent of the exhaustion.

  doctrine.
                                                        7
        In any event, the Court finds that ordering Petitioner to return to state court to procure a

 ruling on the merits of his claims-to the extent they are not already exhausted-would be futile.

 When "no state court remedy is available for the unexhausted claim-that is, if resort to the state:

 courts would be futile-then the exhaustion requirement in § 2254(b) is satisfied." Armstrong v.

 Iowa, 418 F.3d 924, 926 (8th Cir. 2005). Because SB 590 incorporates wholesale the substance

 of the Missouri Supreme Court's March 15 Order, there is no reason to believe that the Missouri

 Supreme Court would rule differently on a substantively identical claim cloaked in state law.

 Accordingly, the Court will address Petitioner's claims on their merits.

                Merits

        Petitioner's claim is fairly simple: he argues that the remedy provided by SB 590 fails to

· satisfy Miller's requirement to hold a resentencing hearing. Respondent's response is also quite

 simple: the remedy provided by SB 590 is expressly contemplated in Montgomery.

        The Court concludes that habeas relief is unwarranted. The Montgomery Court wrote:

        A State may remedy a Miller violation by extending parole eligibility to juvenile
        offenders. This would neither impose an onerous burden on the States nor disturb·
        the finality of state convictions. And it would afford someone like Montgomery,
        who submits that he has evolved from a troubled, misguided youth to a model
        member of the prison community, the opportunity to demonstrate the truth
        of Miller's central intuition-that children who commit even heinous crimes are
        capable of change.

 136 S. Ct. at 724. This District has previously held that "[t]he Missouri Supreme Court's denial

 of Petitioner's state habeas petition based on SB 590 comported with Montgomery," citing the,

 same endorsement of belated parole eligibility that Respondent relies on here. See Saddler v. Pash,

No. 4:16-CV-00363-AGF, 2018 WL 999979, at *3 (E.D. Mo. Feb. 21, 2018).

        Petitioner argues that this language was not necessary to the resolution of Montgomery,

making it non-binding dicta.     Robinson v. Norris, 60 F.3d 457, 460 (8th Cir. 1995) (citing

BLACK'S LAW DICTIONARY 967 (5th ed. 1979)). It is true that dicta is not considered "clearly

                                                     8
 established federal law" under § 2254(d)(l). Woods v. Donald, 135 S. Ct. 1372, 1376 (2015).

 However, this Court concludes that SB 590' s parole factors sufficiently incorporate the holding

 and rationale of Miller to make the Missouri Supreme Court's holding consistent with the binding

 precedent in both Miller and Montgomery.          That his formal sentence remains unchanged is

 unavailing.

         In addition to Montgomery's endorsement of a blanket grant of parole eligibility, SB 590,

 also requires consideration by the parole board of many of the youth-related mitigating factors at

 the heart of the Miller decision, such as "[t]he defendant's age, maturity, intellectual capacity, and

 mental and emotional health and development at the time of the offense" and "[t]he defendant's'

 background, including his or her family, home, and community environment," Mo. Rev. Stat:

 § 565.033.2, as well as post-conviction conduct such as "the subsequent growth and increased

 maturity of the person since the offense or offenses occurred," and "efforts made toward

 rehabilitation." Mo. Rev. Stat. § 558.047.       This only strengthens the reasonableness of the ·

 Missouri Supreme Court's holding that SB 590 satisfies Miller.

         Petitioner also argues that parole is so rarely granted that SB 590's remedy is illusory.

 (Doc. 19 at 24.) Although Miller and Montgomery stand for the proposition that a juvenile offender

 should be afforded an opportunity for parole, there is no federal constitutionally protected liberty'

 interest in parole itself. Gale v. Moore, 763 F.2d 341, 343. (8th Cir. 1985). Further, while

 Petitioner may be correct that a parole board "hearing" does not afford the same due process rights

 to argument and evidence that he would have at a true resentencing (See Doc. 19 at 25), settled,

 caselaw makes clear that parole applicants are guaranteed the parole board's application of the

 specifically codified criteria, United States v. Snooks, 537 F. Supp. 703, 709 (W.D. Mo. 1982)

. (citing Evans v. Dillahunty, 662 F.2d 522,526 (8th Cir. 1981)). Thus, so long as the parole board

 considers the statutory factors listed in SB 590, the process is constitutional.
                                                       9
        Lastly, Petitioner argues that SB 590 fails to address the consecutive sentences he received

on the three other counts. First, he argues that, even ifhe is eligible for parole, an additional sixty-

five years in prison amounts to a de facto life without parole. (Doc. 19 at 19.) The Court finds the

Eighth Circuit's recent decision in Ali v. Roy, No. 19-1239, 2020 WL 812916 (8th Cir. Feb. 19;

2020), instructive. At age sixteen, Ali was sentenced to three consecutive life sentences with

parole eligibility after thirty years. Id. at * 1. That meant, at minimum, Ali had to serve ninety;

years in prison. Id. Ali argued that ninety years in prison before becoming parole eligible was

functionally equivalent to a sentence of life without parole. Id. Minnesota courts rejected his

argument and the Eight Circuit affirmed, finding reasonable the Minnesota .Supreme Court's

holding that Miller and Montgomery are limited in application solely to actual sentences of life

without parole. Id. at *3.

       The Eighth Circuit also noted that "United States Supreme Court dicta-which has since,

been adopted in several jurisdictions-suggests the cumulative effect of multiple sentences is

irrelevant to Eighth Amendment analyses." Id. at *3 (citing State v. Ali, 895 N.W.2d 237, 246

(Minn. 2017)). The Eighth Circuit also recognized, as Petitioner notes in this case, that some

jurisdictions have applied Miller and Montgomery to petitioners who were not sentenced to life

without parole, but it concluded that "Miller and Montgomery only explicitly applied to juveniles

facing life-without-parole sentences" and that "reason does not mandate their application to [a

petitioner's] multiple lesser sentences." Id.

       In light of Ali, this Court concludes that Petitioner's de-facto-life-sentence argument must

fail. Likewise, the Court concludes that Petitioner's argument that he is entitled to resentencing

on the other three counts must fail; because Miller and Montgomery are limited to true life-without-

parole sentences, they create no constitutional burden on other additional sentences. Put simply,



                                                      10
this Court will not extend Miller or Montgomery to consecutive terms of years when the Eighth
                                                                                                     \




Circuit recently declined to do so itself.



                                             Conclusion

       Accordingly, IT IS HEREBY ORDERED that Petitioner Liddell Wilson's Petition for

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 19) is DENIED.

       FURTHER the Court finds that, because Petitioner cannot make a substantial showing of

the denial of a constitutional right, the Court will not issue a certificate of appealability. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834 (1998). A judgment

dismissing this case is filed herewith.

       Dated this 19th day of March, 2020.




                                                  =.ROSS ,
                                                     ED STATES DISTRICT JUDGE




                                                     11
